Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/27/2019.
Claims 1-5 are being examined in this office action.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, A packaged-body producing method comprising: a first step in which a plurality of packages accommodating toilet paper rolls or tissue paper boxes are stacked, and a package stack form provided with recesses at predetermined positions is formed in the stacked form; a second step in which a first packaging film is spirally wound on sides of a package stack form; and a third step in which a second packaging film is wound so as to cover a circumference, including an upper end portion and a lower end portion, of a package stack form, wherein, in the first step, the plurality of packages are stacked such that the recesses are formed at positions with which fork prongs of a forklift truck can be brought into contact to lift the packages, in the second step, the first packaging film is tightly secured so as not to prevent the fork prongs of the forklift truck from coming into contact with the recesses and to maintain the package stack form, and, in the third step, the second packaging film is wound by laying the package stack form on its side so as to allow the recesses to open in a predetermined direction so that the fork prongs of the forklift truck can be inserted therein and so as to generate fixing strength that prevents collapse of the package stack form when lifted by the forklift truck. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731